Citation Nr: 0323949	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-15 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969, including service in Korea.  There is no evidence on 
file that the veteran was engaged in combat with the enemy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied service connection for 
several disabilities, including PTSD.  The veteran timely 
appealed the denial of service connection for PTSD.  He 
testified before the undersigned at a video conference 
hearing in April 2003; a transcript of the hearing is on 
file.


REMAND

The Board notes that entitlement to service connection for 
PTSD requires the following: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2002).

Although there is a March 2003 diagnosis on file of PTSD 
secondary to trauma in service by a VA clinical psychologist, 
this diagnosis does not specifically discuss all of the 
criteria for PTSD or provide examples to support each 
criterion.  Moreover, although PTSD has been diagnosed, the 
medical evidence also shows that other psychiatric illnesses 
have also been diagnosed, including anxiety disorder and 
depressive disorder, and that a VA psychiatrist, concluded in 
April 2002 that the veteran did not meet the full criteria 
for PTSD.  Because of the above conflict in the evidence, a 
current examination of the veteran would be helpful to more 
precisely clarify the veteran's psychiatric problems, and the 
extent to which PTSD may play a role in them.
Consequently, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the complete record supports a 
diagnosis of PTSD, and particularly 
whether or not the veteran has PTSD due 
to in-service stressor(s).  If the 
veteran is found to have PTSD, the 
examining physician should describe the 
manner in which all criteria set forth in 
DSM- IV are met.  In determining whether 
or not the veteran has PTSD, the examiner 
should discuss the prior diagnoses of 
other examiner's noted above.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning which form the basis of the 
examiner's conclusion should be clearly 
set forth.  The claims folder and a copy 
of this Remand must be made available to 
the examiner prior to the examination for 
review of pertinent aspects of the 
veteran's service and medical history, 
and the examiner should note that the 
record was reviewed.  The report of the 
examination should be associated with the 
veteran's claims folder. 

2.  After the above has been completed, 
it should be ensured that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103,and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  Any additional development as 
may be indicated as a result of the 
action taken above should be 
accomplished.  

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the recent evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded above.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



